ITEMID: 001-4751
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: NAVIEDE v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant is a British citizen, born in 1953. He is currently detained in H.M. Prison in Derbyshire. He is represented before the Court by Mr Andrew Kenyon, a solicitor practising in Manchester.
On an unspecified date the applicant was charged by the Serious Fraud Office with various offences of dishonesty. He applied and was granted legal aid.
At the end of 1992 the applicant's case was transferred to the Central Criminal Court. It was first listed before a judge in March 1993. At that stage the applicant was represented by solicitors and senior and junior counsel.
On 24 May 1994 the applicant was arraigned. The hearing was fixed for September 1994. However, that date was vacated because the applicant's representatives had sent to the Serious Fraud Office detailed submissions as to why the prosecution should have been discontinued. Following the rejection of these submissions, the applicant decided that he wished to represent himself.
On 13 October 1994 the applicant's counsel appeared before the judge and asked to be allowed, together with their solicitors, to withdraw from the case. The judge heard the applicant's senior counsel, his solicitor and the applicant himself. He also heard counsel for the Crown.
The applicant's position was that he wished to present himself the factual side of the case, examine and cross-examine witnesses and address the jury. At the same time he wanted to be allowed to have his solicitors and counsel to advise him upon and argue on his behalf such matters of law as might arise in the course of the case. The applicant's solicitor told the judge that he had advised the applicant that he should be represented by counsel if his case was to be conducted properly. However, according to the solicitor, there had been a serious breakdown of confidence between himself and the applicant and in those circumstances, unless directed to the contrary, he wished to withdraw.
The applicant's counsel said that he knew of cases where a defendant had retained solicitors and counsel to argue the law and the Crown's counsel accepted that, provided that proper ground rules were established, such a course of action could be followed.
The judge, having satisfied himself that the applicant had formed a firm and considered opinion and that his views had been properly presented to the court, decided that it would be improper to allow the applicant to proceed with the case in the manner he envisaged. The judge considered that, if counsel were to continue to participate in the proceedings, they should have control over the case. Counsel for the applicant and the Crown agreed. Then the applicant was asked whether, in the light of this development, he wished to reconsider his decision to represent himself. He refused.
The court reconvened on 21 October 1994. The matter of the applicant's representation was again discussed. The judge formally allowed the applicant's counsel and solicitors to withdraw. The applicant was allowed to represent himself. However, new solicitors were retained to advise the applicant who could seek advice from counsel on particular matters. These solicitors assisted the applicant throughout the proceedings and occasionally consulted counsel.
On 28 October 1994 the applicant requested that the court should sit only three days a week. However, the judge refused this request.
On a number of subsequent occasions, before the actual beginning of the trial, the applicant repeated his wish to have the kind of representation he had favoured from the beginning. However, the judge reaffirmed his earlier ruling. On at least one occasion, on 4 November 1994, the judge again sought and received confirmation that the applicant had decided to represent himself.
The judge's last pre-trial re-iteration of his ruling was on 3 January 1995 when he stated the following:
“It is an absolute right for someone to represent themselves; and Mr Naviede has decided to represent himself in this trial. I have considered the question of whether I should extend his legal aid for leading and junior counsel to represent him; and I have come plainly to the conclusion that it would be wholly inappropriate in this case for Mr Naviede to represent himself, have control of cross-examination and the calling of witnesses [on] issues of fact, then instruct counsel to represent him on points of law throughout the course of the case. It seems to me that that would be wrong. It would involve, were I to grant this application, an adjournment of this case for ... a considerable period ... and, in all the circumstances, I have no alternative but to reject the application that is made. The defendant has had ample time to prepare himself for this trial ... [A] great deal of work has been done on his behalf. The documents have all been got in order and, in my view, the representation that he has - which in the representation of experienced solicitors, who no doubt are knowledgeable in the law - is a proper basis on which we ought to proceed.”
The trial began on 9 January 1995. The applicant requested that the hearing be adjourned for a period of four to six weeks because he was suffering from mental exhaustion and stress. The judge, having heard expert evidence from two doctors for the defence and two for the prosecution, refused the applicant's request on the ground that the applicant was fit to continue with the hearing. Then the applicant cross-examined the most important prosecution witness.
On 11 February 1995 the applicant informed the judge that he was to undergo an operation as he was suffering from the disease of pneumothorax. He applied for an adjournment that would also give him sufficient time to recover from the post-operative effects. The court adjourned the case for five weeks. On returning, however, on 15 March 1995, the applicant was still suffering from post-operative discomfort and requested another week's adjournment. In support of his request the applicant invoked his doctor's opinion that he was at risk of a nervous breakdown. However, the judge relied on the evidence of another doctor that the applicant was in a fit state and refused his request.
On 14 May 1995 the judge, in the absence of the jury, threatened the applicant that he could be found in contempt of court because one of his witnesses was not present.
On Thursday 25 May 1995 the applicant, having completed eleven days in the witness box, asked for an adjournment until next Tuesday in order to prepare for the examination of the defence witnesses. The judge decided that the rest of the day would be sufficient for the applicant to prepare himself.
On 7 July 1995 the applicant was convicted of a number of dishonesty offences. He was sentenced to nine years' imprisonment.

The applicant obtained leave to appeal to the Court of Appeal against conviction and sentence. He relied on a number of grounds including the failure of the judge to grant his above-mentioned requests concerning the presentation of his case, the number of sittings per week and the adjournments. In the proceedings before the Court of Appeal the applicant was represented by legal aid counsel.
On 21 March 1997 the Court of Appeal, for technical reasons, quashed the applicant's convictions on some counts, substituted convictions for different offences and reduced his sentence to six years. However, the court did not allow any of the grounds of appeal concerning the above-mentioned requests. Furthermore, it refused to certify any question of law involved in the determination of the appeal as being of general public importance.
